DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (US 20150251898 A1) hereinafter Vos in View of Murtagian et al. (US 20140167900 A1) hereinafter Murtagian.

Vos does not specifically disclose the device further comprising and an inductor mounted on the first surface of the substrate however,
Since it is known in the art as evidenced by Murtagian for a device to further comprise an inductor mounted on the first surface of the substrate in (“the inductor structures 806 may be mounted to a land-side cavity on the second side S2 of the substrate 802” in ¶[0055] and 806 in Fig. 8),
An ordinary skilled in the art would be motivated to modify the invention of Vos with the teachings of Murtagian for the benefit of improving the quality of the picked up sound of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Vos with Murtagian.
Regarding claim 11, Vos as modified by Murtagian teaches the device of claim 1, Vos further teaches the device further comprising wherein the ASIC is embedded (asic 104 is embedded in substrate .
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (US 20150251898 A1) hereinafter Vos in View of Murtagian et al. (US 20140167900 A1) hereinafter Murtagian and further in view of Taylor et al. (US 20150285874 A1) hereinafter Taylor.
Regarding claim 2, Vos as modified by Murtagian teaches the device of claim 1, Vos as modified by Murtagian does not specifically disclose the device further comprising wherein a height of the inductor is greater than a height of the MEMS transducer however,
Since it is known in the art as evidenced by Taylor for a device to further comprise wherein a height of the inductor is greater than a height of the MEMS transducer in (the height of the external components 802 and 804 is less the height of the die 805 in Fig. 9G),
An ordinary skilled in the art would be motivated to modify the invention of Vos as modified by Murtagian with the teachings of Taylor for the benefit of minimizing the size of the package of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Vos as modified by Murtagian with Taylor.
Regarding claim 3, Vos as modified by Murtagian and Taylor teaches the device of claim 2, Taylor further teaches the device further comprising wherein a combined height of the ASIC and the inductor is greater than a height of the enclosed back volume (As evident in Fig. 9G the height of either 802 or 804 the inductors, if added to the height of the die 805 the transducer it will exceed the height of the cover).
Claims 4, 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (US 20150251898 A1) hereinafter Vos in View of Murtagian et al. (US 20140167900 A1) hereinafter Murtagian and further in view of Khenkin et al. (US 20180279057 A1) hereinafter Khenkin.

Since it is known in the art as evidenced by Khenkin for a device to further comprise wherein the inductor is configured to filter radio frequency (RF) signals  (“a MEMS transducer package comprising ¶[0009] a substrate ¶[0010] a filter circuit for filtering RF signals,” in ¶[0011] and “The filter circuit may further comprise an inductor.  The IPD chip may comprise the inductor of the filter circuit.” in ¶[0014]) from reaching the ASIC (“The MEMS transducer package may further comprise electronic circuitry, wherein the integrated passive devices chip may be provided between an external electrical connection of the transducer package and an input/output of the electronic circuitry.” in ¶[0013] and IPD filtering to SIC in Fig. 7),
An ordinary skilled in the art would be motivated to modify the invention of Vos as modified by Murtagian with the teachings of Khenkin for the benefit of improving the quality of the sound picked up by the microphone of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Vos as modified by Murtagian with Khenkin.
Regarding claim 5, Vos as modified by Murtagian and Khenkin teaches the device of claim 4, Vos further teaches wherein the microphone device is a digital microphone (“the first (embedded) integrated circuit 908 may perform processing functions such as amplification, analog to digital conversion,” in ¶[0058]), Khenkin further teaches the device further comprising wherein the inductor is positioned along a microphone device power line, a clock input line, or an output line (“FIG. 3 in that the circuit further comprises an inductor L1 electrically connected, or provided in parallel.  with the resistor R1.  In this example, the inductor L1 is provided in series between an input node Vin of a conductive path which may comprise RF signals and an output node Vout.  External electrical contacts of the 
Regarding claim 8, Vos as modified by Murtagian and Khenkin teaches the device of claim 4, Vos further teaches the device further comprising wherein the microphone is an analog microphone (“the first (embedded) integrated circuit 908 may perform processing functions such as amplification, analog to digital conversion,” in ¶[0058]), Khenkin further teaches the device further comprising wherein the inductor is positioned along a microphone device power line or an output line (“FIG. 3 in that the circuit further comprises an inductor L1 electrically connected, or provided in parallel.  with the resistor R1.  In this example, the inductor L1 is provided in series between an input node Vin of a conductive path which may comprise RF signals and an output node Vout.  External electrical contacts of the transducer package (not shown) are electrically connected to the input node Vin of the circuit, and the electronic circuitry, i.e. the ASIC (not shown) is electrically connected to the output node Vout of the circuit.” in ¶[0062]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (US 20150251898 A1) hereinafter Vos in View of Murtagian et al. (US 20140167900 A1) hereinafter Murtagian and further in view of Smeys et al. (US 20100213601 A1) hereinafter Smeys.
Regarding claim 12, Vos as modified by Murtagian teaches the device of claim 1, Vos as modified by Murtagian does not specifically disclose the device further comprising wherein an epoxy layer is formed on the inductor however,
Since it is known in the art as evidenced by Smeys for a device to further comprise wherein an epoxy layer is formed on the inductor (“At least one integrated circuits is placed within an associated opening and the interconnect layer is used at least in part to help electrically connect the integrated circuit to external package contacts are formed.  In particular embodiments, resistive, ferromagnetic 
An ordinary skilled in the art would have been motivated to modify the invention of Vos as modified by Murtagian with the teachings of Smeys for the benefit of protecting the device components,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Vos as modified by Murtagian with Smeys.
Claim 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (US 20150251898 A1) hereinafter Vos in View of Murtagian et al. (US 20140167900 A1) hereinafter Murtagian and further in view of Alpman et al. (US 20200091608 A1) hereinafter Alpman.
Regarding claim 13, Vos as modified by Murtagian teaches the device of claim 1, Vos as modified by Murtagian does not specifically disclose the device further comprising wherein the inductor is a 01005 chip inductor, a 0201 chip inductor, or a 0402 chip inductor however,
Since it is known in the art as evidenced by Alpman for a device to further comprise wherein the inductor is a 01005 chip inductor, a 0201 chip inductor, or a 0402 chip inductor (“Because of space requirements, SMD size "0402" may be used.” in ¶[3431]),
An ordinary skilled in the art would have been motivated to modify the invention of Vos as modified by Murtagian with the teachings of Alpman for the benefit of minimizing the size of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Vos as modified by Murtagian with Alpman.
Regarding claim 14, Vos as modified by Murtagian teaches the device of claim 1, Vos as modified by Murtagian does not specifically disclose the device further comprising wherein the inductor is a ceramic chip inductor, a ferrite bead inductor, or a silicon chip-based inductor however, 

An ordinary skilled in the art would have been motivated to modify the invention of Vos as modified by Murtagian with the teachings of Alpman for the benefit of minimizing the size of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Vos as modified by Murtagian with Alpman.
Allowable Subject Matter
Claims 16-22 are allowed over prior art of record.
Most relevant prior art of record is Vos et al. (US 20150251898 A1) hereinafter Vos in View of Murtagian et al. (US 20140167900 A1) hereinafter Murtagian.
Regarding claim 16,
Vos teaches A method of manufacturing a microphone device (350 in Fig. 3B), the method comprising: embedding an application specific integrated circuit (ASIC) into a substrate of the microphone device (“Approaches are provided where an integrated circuit (e.g., an ASIC or similar device) or other electrical circuit component is embedded in the printed circuit board (PCB) of an acoustic device or assembly (e.g., a MEMS microphone).” in ¶[0020] and 360 is embedded in 352 in Fig. 3B), Vos further teaches the substrate comprising a first surface and a second surface (352 in Fig. 3B is a substrate that contains two surfaces) and the ASIC embedded between the first surface and the second surface (“Approaches are provided where an integrated circuit (e.g., an ASIC or similar device) or other electrical circuit component is embedded in the printed circuit board (PCB) of an acoustic device or assembly (e.g., a MEMS microphone).” in ¶[0020] and 360 is embedded in 352 in Fig. 3B); 
Vos does not specifically disclose the device further comprising and an inductor mounted on the first surface of the substrate however,

The following is the reason for allowance of claim 16:
Vos alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises the ASIC including a trimmable component, electrically coupling the ASIC and the inductor, the inductor positioned along a conductive path; and applying a trimming current to the conductive path to trim the trimmable component, the trimming current passing through the inductor before the trimming current enters ASIC and trims the trimmable component,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 17-22, claims are allowed for their dependency on allowed claim 16.
Claims 6, 7, 9, 10, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654